 In the Matter ofMoN OLITUIPORTLAND CEMENTCOMPANY,E111'r oY ERandINTERNATIONAL UNION, UNITED CEMENT, LIME ANDGYPsu rWORKERS AND INTERNATIONALLOCAL52 (A. F. L.),PETITIONERCase 21'o.PI-R-3.1189-Decided January 13, 1947Mr. TV. D. Barnett,of Los Angeles, Calif., for the Employer.Ili. Floyd TV. IIw,ice,of Tehachapi, Calif., for the Petitioner.Mr. Howard Goddard,of Los Angeles, Calif., for the Intervenor.Miss Platovia P. Kaldes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION-Upon a petition duly filed, hearing in this case was held at LosAngeles, California, on August 26, 1946, before George II. O'Brien,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.At the hearingthe International Union of Mine. Mill and Smelter Workers, and In-ternational Local Union No. 550, C. I. 0., Intervenor in these proceed-ings, moved to dismiss the petition on the ground that the Intervenor'scontract with the Employer constituted a bar to a present determina-tion of representatives.The motion was referred to the Board.Forthe reasons hereinafter set forth, the motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OFFACT1.71IE BUSINESS OF TILE EMPLOYERMonolith Portland Cement Company is a Nevada corporationlicensed to do business in the State of California. It owns and oper-ates a plant at Monolith, California, where it manufactures cement.During the year ending December 31, 1945, it purchased fuel oil,greases, gasoline, explosives, and repair material of all kinds necessarytomaintain its machinery and equipment, amounting to approx-imately $360,000.Of these purchases, materials valued at approx-imately $175,000 were obtained from sources located outside the Stateof California, and shipped to the Employer's plant at Monolith.72N.L R B, No 9-35 36,DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the same fiscal period it manufactured and sold cementamounting to approximately $2,200,000, in value, approximately$1,670,000 of which was sold to purchasers located outside the Stateof California.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.International Union of Mine, Mill and Smelter Workers, and Inter-national Local Union No. 550, Intervenor herein, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, claimingto represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn November 6, 1945, the Employer and the Intervenor entered intoa collective bargaining agreement effective until June 30, 1946, andthereafter from year to year unless written notice of a desire to termi-nate, modify or alter the same was given by either party at least 30days prior to the termination date of the contract.The agreementprovided, further, that the wage clauses of the contract could, however,be negotiated on 10 days' notice in the event that either a governmentalorder issued granting a general wage increase or four competing South-ern California mills granted'their employees an increase.Pursuant tothe latter provision, and following the governmental announcementof the "Big Steel" wage formula on February 18, 1946, the Intervenordemanded an increase of 181/2 cents per hour in the latter part ofFebruary or the early part of March 1946.On March 13, 1946; theEmployer agreed to an increase of 9.39 cents per hour, and both partiesagreed to submit the remainder of the wage dispute to the U. S. Depart-ment of Labor.On March 21, 1946, the parties signed an agreementproviding that the wage agreement of March 13, 19,46, would remainin effect until June 30, 1947, subject to reopening only if the fourSouthern California mills granted higher increases to their employeesand providing further, that all other provisions of the existing agree-ment "may be negotiated on June 30, 1946, according to the termsthereof."On May 23, 1946, the Intervenor notified the Employer that it was"the union's desire to alter or modify the present working agreementbetween the Company and union on or before June 30, 1946."On June 8, 1946, and June 26, 1946, the Petitioner wrote to the Em-ployer requesting recognition.The Employer made no reply to eitherof these requests. MONOLITH PORTLANDCEMENT COMPANY37On July 8, 1946, the Petitioner filed the petition herein.That sameday, the Employer wrote to the Petitioner stating that it would notmeet with the Petitioner for the reason that its agreement with theIntervenor would not expire until June 30, 1947.On July 13, 1946, the Intervenor submitted to the Employer a copyof the union's proposed agreement containing a "partial list of changesand additions" which it proposed to negotiate, and on July 24, 1946,commenced negotiations.On July 31, 1946, the Employer and theIntervenor signed an agreement effective to June 30, 1947, incorporat-ing the results of the negotiations.This agreement included,interalia,a provision for an additional 5.61 cent per hour increase, whichequalized the Employer's rate of pay to that of the four competingSouthern California mills which in the interim had granted theiremployees an increase of 15 cents per hour.As indicated above, thewage provisions of the contract were subject to renegotiation upon 10days' notice in the event the four competing mills in question increasedthe wages of the employees to a rate higher than that paid by theEmployer to its employees.The Employer and the Intervenor contend that the March 21, 1946,agreement replaced the November 6, 1945, contract, that the July 31,1946, agreement was merely supplemental to the March 21, 1946,agreement, and that the March 21, 1946, agreement, as supplementedand modified on July 31, 1946, constitutes a bar to this proceeding.We do not find it necessary to determine whether the agreement ofMarch 21, 1946, was intended to supplant the entire agreement ofNovember 6, 1945, because under either contract, the terms of theagreement between the parties were subject to renegotiation beforeJune 30, 1947, as to all provisions other than wages, by notice 30 daysprior to June 30, 1946, and as to wages, if the four competing South-ern California mills effected an increase to a rate higher than that paidby the Employer.Both of these events occurred, and pursuant tonegotiations an entirely new document incorporating the agreementof the parties as to both wages and other provisions was executed onJuly 31, 1946.In view of the fact that the Petitioner gave notice of its claim to rep-resentation and filed its petition herein prior to the execution of theJuly 31, 1946, agreement, we find that neither that contract nor theMarch 21, 1946, contract constitutes a bar to a present determinationof representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act. 38DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. TILE APPROPRIATE U'N'ITWe find, substantially in accord with the stipulation of the parties,that all production and maintenance workers of the Employer at itsMonolith, California, plant, including all workers on vacation or "onleave" who remain entitled to seniority status, but excluding the safetysecretary, all employees engaged in transportation upon public high-ways, all agricultural workers, all members of the clerical staff, alltechnicians on a salary biisis, purchasing agents, armed watchmenand guards, all members of the executive and supervisory staff, andall or any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with9Moiiolith'Portland Cement Com-pany, Monolith, California, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Twenty-first Region, acting in this matteras agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations--Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including enn-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have 'not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by International Union, United Cement, Limeand Gypsum Workers and International Local 52 (A. F. L.), or byInternational Union of Mine, Mill and Smelter Workers and its localNo. 550, C. I. 0., for the purposes of collective bargaining, or byneither.IThe pasties agree that leadermen are supervisoiN employees within the above definition.